
	
		I
		112th CONGRESS
		2d Session
		H. R. 4512
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  mixtures of cyhalothrin.
	
	
		1.Certain mixtures of
			 cyhalothrin
			(a)In
			 generalHeading 9902.02.09 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 mixtures of cyhalothrin) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
